Name: Council Regulation (EEC) No 1202/90 of 7 May 1990 amending Regulation (EEC) No 426/86 on the Common Organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: agri-foodstuffs;  foodstuff;  prices;  agricultural policy
 Date Published: nan

 No L 119 / 66 Official Journal of the European Communities 11 . 5 . 90 COUNCIL REGULATION (EEC) No 1202 /90 of 7 May 1990 amending Regulation (EEC) No 426 /86 on the common organization of the market in products processed from fruit and vegetables fruit and vegetables harvested in the Community , without prejudice to the specific provisions for dried grapes in Article 6 .' 2 . Article 4(1 ) is replaced by the following: '1 . The minimum price to be paid to producers shall , without prejudice to the measures taken pursuant to Article 2 ( 3 ), be calculated on the basis of: ( a ) the : minimum price applying during the previous marketing year; ( b ) the movement of basic prices in the fruit and vegetables sector ; ( c ) the need to ensure normal market disposal of fresh products for the various uses , including supply to the processing industry . In the case of tomatoes , the minimum price to be paid to the producer shall be adjusted as from the 1991 / 92 marketing year , according to the dry weight content of the rawmaterial . However , this provision shall not apply to tomatoes used in the manufacture of peeled tomatoes .' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 426 / 86 ( 4 ), as last amended by Regulation (EEC) No 1125 / 89 ( z ), introduced a system of production aid for certain products processed from fruit and vegetables ; whereas the chief objective is to enable products processed from raw materials produced in the Community to be sold at prices which compete with those charged by third countries ; whereas , to this end , the production aid must aim to compensate for the difference between the producer prices for raw materials harvested within the Community and those obtaining in the major competing third countries ; Whereas , in the case of certain products Community production of which accounts for a substantial share of the Community consumer market , provision must be made for this compensation to be reduced , taking account of the quantities traded and the prices recorded; Whereas , in certain Community production areas , products processed from tomatoes are a particularly sensitive sector; whereas provision should be made for an additional adjustment of the minimum price and the aid according to the dry weight content of the raw material as from the 1991 / 92 marketing year, HAS ADOPTED THIS REGULATION: 3 . Article 5 is be replaced by the following: 'Article S 1 . The amount of the aid shall be so fixed as to enable the Community product to be marketed . In calculating the amount of the aid , without prejudice to measures taken pursuant to Article 2(3 ), account shall be taken in particular of:  the amount of the aid fixed for the previous marketing year, adjusted to take account of changes in the minimum prices referred to in Article 4 ,  the difference between the price fixed for the raw material in the Community and that obtaining in the - major competing third countries , and ,  in the case of products , Community production of which accounts for a substantial share of the market , trends in the volume of external trade and in the prices obtaining in such trade , where the latter' criterion results in a reduction in the amount of the aid . 2 . The aid shall be fixed in respect of the net weight of the processed product . The coefficients expressing the Article 1 Regulation (EEC) No 426 / 86 is hereby amended as follows : 1 . Article 2 (1 ) is replaced by the following: ' 1 . A system of production aid shall apply to the products listed in Annex I , Part A and obtained from (!) OJ No C 49 , 28 . 2 . 1990 , p. 85 . ( 2 ) OJ No C 96 , 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . ( 4 ) OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( 5 ) OJ No L 118 , 29 . 4 . 1989 , p. 29 . 11 . 5 . 90 Official Journal of the European Communities No L 119 / 67 relationship between the weight of rawmaterial used and the net weight of the processed product shall be defined on a standard basis . 3 . Aid shall be granted to processors only for processed products which : ( a ) have been produced from rawmaterials harvested in the Community , for which the applicant has paid at least the minimum price referred to in Article 4 ; (b ) meet minimum quality requirements . 4 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules for applying this Article . 5 . The Commission shall fix the amount of the aid before the beginning of each marketing year , in accordance with the procedure laid down in Article 22 . The coefficients referred to in paragraph 2 , the minimum quality requirements and the other detailed rules for applying this Article shall be adopted in accordance with the same procedure .' 4 . Article 6 is replaced by the following : 'Article 6 1 . For sultanas , dried muscatel grapes and currants intended for processing , the amount of the production aid shall be fixed so as to enable Community produce to be marketed . When fixing the amount of aid , account shall be taken, in particular , of the amount of the aid fixed for the previous marketing year , adjusted to take account of movements in the minimum price referred to in Article 4 and, if necessary, of trends in processing costs assessed on a standard basis and in the minimum import price referred to in Article 9 . The aid shall be fixed in respect of the net weight of the processed product . The coefficients expressing the relationship between the weight of rawmaterial used and the net weight of the processed product shall be defined on a standard basis . The aid shall be granted only to processors who do not process a quantity of dried grapes of these varieties corresponding to a percentage of the quantities purchased . The aid shall not be paid in respect of the quantities in question . The aid shall be granted to processors only for processed products which : ( a ) have been produced from rawmaterials harvested in the Community for which the applicant has paid at least the minimum price referred to in Article 4 ; (b ) meet the minimum quality requirements . 2 . The Council , acting by a qualified majority on a proposal from the Commission , shall fix the percentages provided for in paragraph 1 . 3 . The minimum quality requirements referred to in point ( b ) of the fourth subparagraph of paragraph 1 and the other detailed rules for applying this Article shall be adopted in accordance with the procedure laid down in Article 22 .' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member : States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS